Appellant urges a rehearing. We did not discuss his complaint of the refusal of a request to postpone or continue the case in our original opinion, for the reason that same called for no affirmative action on the part of the trial court, and its refusal was manifestly not error.
It appears from appellant's application that he had been confined in jail an ample time in which to obtain counsel by the use of diligence, and it was averred that he had obtained counsel who had subsequently declined to go further with his case. The parties whom he states that he desired to have present, were only those who had been implicated in the crime and were under indictment therefor, and some of whom were fugitives from justice. The attitude of Vega was fully discussed in our original opinion. The matters of contradiction of the prosecuting witness Harkleroad, which are referred to in the motion for rehearing, and which were part of the alleged newly discovered testimony, — were as to minor matters and seem of small importance in determining the guilt or innocence of the appellant. The testimony of Vega, the service car driver, for whose newly discovered testimony mainly a new trial was sought, has again been considered, but we fail to discover such favorable facts therein as impress us that likely on another trial with such testimony available, a different result might be attained. It is not claimed for either the State or appellant that Harkleroad was robbed while in the car driven by Vega and occupied by the other parties, before it reached the point near Elmendorf where it stopped and turned around. All of the witnesses agree that at this point Jones and the two women in the car alighted and walked down the road in the direction of San Antonio and that no one was left at the car save Vega, appellant and Harkleroad. Neither does any witness dispute the fact that when the car started back from said point to San *Page 137 
Antonio, Harkleroad was not in it. Vega having testified fully that he did not participate in the robbery of Harkleroad, and that he did not know the latter was not in the car when he left the place where said stoppage took place, we do not deem the minor matters in regard to the bumper of the car and other contradictions of the testimony of the prosecuting witness, of such materiality as could likely have affected the result. Vega swore that when he got back to San Antonio, after appellant paid him and gave money to the women who were in the party, that then Jones handed him the watch which was later identified as that of Harkleroad, and that Jones and appellant then left together.
We are unable to agree with the contentions of appellant in the motion and same will be overruled.
Overruled.